Exhibit 10(b)

 

ABX AIR, INC.

2005 LONG-TERM INCENTIVE PLAN

 

TIME-BASED RESTRICTED STOCK

INSTRUCTIONS FOR COMPLETING AWARD AGREEMENT

 

1.00  Type of Award

 

This Award Agreement is to be used only to grant Time-based Restricted Stock to
Employees.

 

2.00  Instructions for Completing This Form

 

To complete this form:

 

  •   Select the “edit” option from your P.C.’s horizontal menu bar.

 

  •   Select “Replace” from the drop-down dialogue box.

 

  •   Using the “Replace” dialogue box:

 

  •   In the “Find what” box, type the code of the item to be replaced from the
code sheet accompanying this form (using all capital letters or initial capital
letters as indicated on the code sheet);

 

  •   In the “Replace with” box, type the information to be substituted for the
coded item (using all capital letters or initial capital letters as indicated on
the code sheet);

 

  •   Click “match case”; and

 

  •   Click on the “Replace all” box.

 

  •   Repeat this procedure for each code to be replaced.

 



--------------------------------------------------------------------------------

ABX AIR, INC.

2005 LONG-TERM INCENTIVE PLAN

 

TIME-BASED RESTRICTED STOCK AWARD AGREEMENT

 

Code Sheet

 

The following codes are used in this award agreement and should be replaced
using your P.C.’S “Replace” function (see instructions accompanying this form).

 

VTA

  Grantee’s name (all capital letters)

VTB

  Grant Date (all capital letters)

Vtb

  Grant Date (initial capital letters only)

Vte

  Date that is 30 days after the Grant Date (initial capital letters only)

Vtf

  Number of shares of Restricted Stock granted (insert only the number in Arabic
numerals)

Vtq

  Grantee’s name (initial capital letters only)

 



--------------------------------------------------------------------------------

THIS FORM OF AWARD AGREEMENT IS PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933

 

ABX AIR, INC.

2005 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

GRANTED TO VTA ON VTB

 

ABX Air, Inc. (“Company”) and its shareholders believe that their business
interests are best served by extending to you an opportunity to earn additional
compensation based on the growth of the Company’s business. To this end, the
Company and its shareholders adopted the ABX Air, Inc. 2005 Long-Term Incentive
Plan (“Plan”) as a means through which you may share in the Company’s success.
This is done by granting Awards to key employees like you. If you satisfy the
conditions described in this Agreement (and the Plan), your Award will mature
into common shares of the Company.

 

This Award Agreement describes many features of your Award and the conditions
you must meet before you may receive the value associated with your Award. To
ensure you fully understand these terms and conditions, you should:

 

  •   Read the Plan and the Plan’s Prospectus carefully to ensure you understand
how the Plan works;

 

  •   Read this Award Agreement carefully to ensure you understand the nature of
your Award and what you must do to earn it; and

 

  •   Contact W. Joseph Payne at (937) 382-5591 ext. 2686 if you have any
questions about your Award.

 

Also, no later than Vte, you must return a signed copy of the Award Agreement
to:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

If you do not do this, your Award will be revoked automatically as of the date
it was granted and you will not be entitled to receive anything on account of
the retroactively revoked Award.

 

Section 409A of the Internal Revenue Code (“Section 409A”) imposes substantial
penalties on persons who receive some forms of deferred compensation (see the
Plan’s Prospectus for more information about these penalties). Your Award has
been designed to avoid these penalties. However, because the Internal Revenue
Service has not yet issued rules fully defining the effect of Section 409A, it
may be necessary to revise your Award Agreement if you are to avoid these
penalties. As a condition of accepting this Award, you must agree to accept
those revisions, without any further consideration, even if those revisions
change the terms of your Award and reduce its value or potential value.

 

1



--------------------------------------------------------------------------------

Nature of Your Award

 

You have been granted Restricted Stock. If you satisfy the conditions described
in this Award Agreement, the restrictions imposed on your Restricted Stock will
be removed and you will own the shares. Federal income tax rules apply to
Restricted Stock. These and other conditions affecting your Restricted Stock are
described in this Award Agreement, the Plan and the Plan’s Prospectus, all of
which you should read carefully.

 

No later than Vte you must return a signed copy of this Award Agreement to:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

If you do not do this, your Award will be revoked automatically as of the Grant
Date and you will not be entitled to receive anything on account of the
retroactively revoked Award.

 

Grant Date: Your shares of Restricted Stock were issued on Vtb.

 

This is the date you begin to earn your Award.

 

Number of Shares of Restricted Stock: You have been granted Vtf shares of
Restricted Stock. The conditions that you must meet before you actually own
these shares are discussed below in the section titled “When Your Award Will Be
Settled.”

 

Restriction Period: The period that begins on the Grant Date (i.e., Vtb) and
ends on December 31, 2007.

 

This is the period over which the Plan committee will determine if you have met
the conditions imposed on your Award.

 

When Your Award Will Be Settled

 

During the Restriction Period, your Restricted Stock will be held in escrow. On
the Settlement Date, these shares either will be distributed to you, free of any
restrictions, or forfeited, depending on whether or not you satisfy the
conditions described in this Award Agreement and in the Plan. You may exercise
any voting rights associated with your Restricted Stock while it is held in
escrow. Any dividends paid on your Restricted Stock during the Restriction
Period also will be held in escrow and paid or forfeited on the Settlement Date,
depending on whether or not you satisfy the conditions described in this Award
Agreement and in the Plan.

 

Settlement Date: Normally, restrictions on your Restricted Stock will be removed
automatically and Vtf shares of Company stock will be distributed to you if you
are actively employed on December 31, 2007. However, your Restricted Stock may
be settled earlier in the circumstances described in the next section.

 

2



--------------------------------------------------------------------------------

How Your Restricted Stock Might Be Settled Earlier Than the Normal Settlement
Date: All restrictions on your Restricted Stock will be removed automatically
and Vtf shares of Company stock will be distributed to you if, before the Normal
Settlement Date:

 

  •   Your employment terminates because of death, disability (as defined in the
Plan) or after qualifying for retirement under the ABX Air, Inc. Retirement
Income Plan; or

 

  •   There is a Business Combination (as defined in the Plan).

 

How Your Restricted Stock May Be Forfeited: You will forfeit any Restricted
Stock if, before your Restricted Stock is settled:

 

  •   You terminate employment voluntarily (and before you are eligible for
retirement) or if you are involuntarily terminated by the Company for any reason
before the Normal Settlement Date (and you are not then eligible for
retirement);

 

  •   You commit any act of fraud, intentional misrepresentation, embezzlement,
misappropriation or conversion of any of the Company’s or any Subsidiary’s (as
defined in the Plan) assets or business opportunities;

 

  •   You are convicted of, or enter into a plea of nolo contendere to, a
felony;

 

  •   You intentionally, repeatedly or continually violate any of the Company’s
policies or procedures after notice that you have violated a Company policy or
procedure;

 

  •   You breach any written covenant or agreement with the Company or any
Subsidiary, including the terms of the Plan;

 

  •   Without the Company’s advance written consent, you agree to or actually
serve in any capacity for a business or entity that competes with any portion of
the Company’s or any Subsidiary’s (as defined in the Plan) business or provide
services (including business consulting) to an entity that competes with any
portion of the Company’s or any Subsidiary’s business;

 

  •   You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company after having been requested to do so; or

 

  •   You deliberately engage in any action that the Company decides harms the
Company or any Subsidiary.

 

Settling Your Award

 

If all applicable conditions have been met, your Restricted Stock will be
settled automatically.

 

Other Rules Affecting Your Award

 

Rights During the Restriction Period: During the Restriction Period (and even
though these shares are held in escrow until they are settled), you may exercise
any voting rights associated

 

3



--------------------------------------------------------------------------------

with your Restricted Stock. You also will be entitled to receive any dividends
paid on these shares, although these dividends also will be held in escrow until
the Award is settled and distributed to you (or forfeited) depending on whether
or not you have met the conditions described in this Award Agreement and in the
Plan.

 

Beneficiary Designation: You may name a Beneficiary or Beneficiaries to receive
any Restricted Stock that is settled after you die. This may be done only on the
attached Beneficiary Designation Form and by following the rules described in
that form and in the Plan. If you have not made an effective Beneficiary
designation, your Beneficiary will be your surviving spouse or, if you do not
have a surviving spouse, your estate.

 

Tax Withholding: Income taxes must be withheld when your Award is settled (see
the Plan’s Prospectus for a discussion of the tax treatment of your Award).
These taxes may be paid in one of several ways. They are:

 

  •   The Company may withhold this amount from other amounts owed to you (e.g.,
from your salary).

 

  •   You may pay these taxes by giving the Company a check (payable to “ABX
Air, Inc.”) in an amount equal to the taxes that must be withheld.

 

  •   By having the Company withhold a portion of the shares that otherwise
would be distributed. The number of shares withheld will have a fair market
value equal to the taxes that must be withheld.

 

  •   You may give the Company other shares of Company stock (that you have
owned for at least six months) with a value equal to the taxes that must be
withheld.

 

You may choose the approach you prefer, although the Company may reject your
preferred method for any reason (or for no reason). If this happens, the Company
will specify (from among the alternatives just listed) how these taxes are to be
paid.

 

If you do not choose a method within 30 days of the Settlement Date, the Company
will withhold a portion of the shares that otherwise would be distributed. The
number of shares withheld will have a fair market value equal to the taxes that
must be withheld and the balance of the shares will be distributed to you.

 

Transferring Your Restricted Stock: Normally your Restricted Stock may not be
transferred to another person. However, you may complete a Beneficiary
Designation Form to name the person to receive any Restricted Stock that is
settled after you die. Also, the Committee may allow you to place your
Restricted Stock into a trust established for your benefit or the benefit of
your family. Contact W. Joseph Payne at (937) 382-5591 ext. 2686 or at the
address given below if you are interested in doing this.

 

Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the United
States and of the State of Ohio, except to the extent that the Delaware General
Corporation Law is mandatorily applicable.

 

4



--------------------------------------------------------------------------------

Other Agreements: Also, your Restricted Stock will be subject to the terms of
any other written agreements between you and the Company.

 

Adjustments to Your Restricted Stock: Your Award will be adjusted, if
appropriate, to reflect any change to the Company’s capital structure (e.g., the
number of your Restricted Stock will be adjusted to reflect a stock split).

 

Other Rules: Your Restricted Stock also is subject to more rules described in
the Plan and in the Plan’s Prospectus. You should read both these documents
carefully to ensure you fully understand all the conditions of this Award.

 

Tax Treatment of Your Award

 

The federal income tax treatment of your Restricted Stock is discussed in the
Plan’s Prospectus. Although you should read the entire tax discussion included
in the Plan’s Prospectus, it is very important that you understand now what you
may do now to minimize your ordinary income tax liability.

 

Normally (and as more fully discussed in the Plan’s Prospectus) you are not
taxed on the value of your Restricted Stock until it is settled (see above for a
discussion of when and how this will happen). At that time, the entire value of
the shares distributed to you is taxed as ordinary income and any subsequent
appreciation is taxed as a capital asset when the shares are sold.

 

However, you may increase the portion of all or part of your Award that may be
taxed as capital gains by making a “Section 83(b) Election” on the attached
“Section 83(b) Election Form.” If you do this within 30 calendar days after the
Grant Date (and you must follow all the instructions on the election form):

 

  •   You must pay ordinary income tax immediately on the value of your
Restricted Shares on the date of this agreement (i.e., the current fair market
value multiplied by the number of your Restricted Shares – you can get this
figure by contacting W. Joseph Payne at (937) 382-5591 ext. 2686); and

 

  •   The appreciation (if any) in the value of your Restricted Shares after the
Grant Date will be taxed as gain or loss from the sale of a capital asset when
you actually sell the shares; but

 

  •   If you make this election and you do not meet all the conditions described
in the Plan and this Award Agreement and your Restricted Shares are forfeited,
you may not revoke the Section 83(b) Election and you are not entitled to a
refund of the amount of taxes you must pay when this election is made, although
you may be entitled to a deduction for a capital loss.

 

Making a Section 83(b) Election may reduce your tax liability. However, there
are some obvious risks that only you (and your financial or investment adviser)
can assess. Remember though, if you want to make this election, you must follow
the instructions included in the Section 83(b) Election Form within 30 days of
the date of this agreement.

 

5



--------------------------------------------------------------------------------

*****

 

You may contact W. Joseph Payne at (937) 382-5591 ext. 2686 or at the address
given below if you have any questions about your Award or this Award Agreement.

 

*****

 

Your Acknowledgment of Award Conditions

 

Note: You must sign and return a copy of this Award Agreement to W. Joseph Payne
at the address given below no later than Vte.

 

By signing below, I acknowledge and agree that:

 

  •   A copy of the Plan has been made available to me;

 

  •   I have received a copy of the Plan’s Prospectus;

 

  •   I understand and accept the conditions placed on my Award and understand
what I must do to earn my Award;

 

  •   I will consent (on my own behalf and on behalf of my beneficiaries and
without any further consideration) to any change to my Award or this Award
Agreement to avoid paying penalties under Section 409A of the Internal Revenue
Code, even if those changes affect the terms of my Award and reduce its value or
potential value; and

 

  •   If I do not return a signed copy of this Award Agreement to the address
shown below not later than Vte, my Award will be revoked automatically as of the
date it was granted and I will not be entitled to receive anything on account of
the retroactively revoked Award.

 

Vtq   

(signature)

Date signed: 

   

 

A signed copy of this form must be sent to the following address no later than
Vte:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

After it is received, the ABX Air, Inc. 2005 Long-Term Incentive Plan Committee
will acknowledge receipt of your signed agreement.

 

6



--------------------------------------------------------------------------------

*****

 

Committee’s Acknowledgment of Receipt

 

A signed copy of this Award Agreement was received on
                            .

 

By:    

Vtq:

 

             Has complied with the conditions imposed on the grant and the Award
and the Award Agreement remains in effect; or

 

             Has not complied with the conditions imposed on the grant and the
Award and the Award Agreement are revoked as of the Grant Date because
            

 

                                                                               
                                        
                                        
                                        
                                                   

describe deficiency

 

ABX Air, Inc. 2005 Long-Term-Incentive Plan Committee

By:    

Date:

   

 

Note: Send a copy of this completed form to Vtq and keep a copy as part of the
Plan’s permanent records.

 

7



--------------------------------------------------------------------------------

ABX AIR, INC.

2005 LONG-TERM INCENTIVE PLAN

BENEFICIARY DESIGNATION FORM

 

RELATING TO RESTRICTED STOCK ISSUED TO VTA ON VTB

 

Instructions for Completing This Form

 

You may use this form to [1] name the person you want to receive any amount due
under the ABX Air, Inc. 2005 Long-Term Incentive Plan after your death or [2]
change the person who will receive these benefits.

 

There are several things you should know before you complete this form.

 

First, if you do not elect another Beneficiary, any amount due to you under the
Plan when you die will be paid to your surviving spouse or, if you have no
surviving spouse, to your estate.

 

Second, your election will not be effective (and will not be implemented) unless
you complete all applicable portions of this form.

 

Third, your election will be effective only if this form is completed properly
and returned to W. Joseph Payne at the address given below.

 

Fourth, all elections will remain in effect until they are changed (or until all
death benefits are paid).

 

Fifth, if you designate your spouse as your Beneficiary but are subsequently
divorced from that person (or your marriage is annulled), your Beneficiary
designation will be revoked automatically.

 

Sixth, if you have any questions about this form or if you need additional
copies of this form, please contact W. Joseph Payne at (937) 382-5591 ext. 2686
or at the address given below.

 

1.00 Designation of Beneficiary

1.01 Primary Beneficiary:

 

I designate the following persons as my Primary Beneficiary or Beneficiaries to
receive any amount due under the Award Agreement described at the top of this
form after my death. This benefit will be paid, in the proportion specified, to:

 

   

% to 

               

(Name)

  (Relationship)

Address: 

       

 

8



--------------------------------------------------------------------------------

   

% to 

               

(Name)

  (Relationship)

Address: 

       

   

% to 

               

(Name)

  (Relationship)

Address: 

       

   

% to 

               

(Name)

  (Relationship)

Address:

       

 

1.02  Contingent Beneficiary

 

If one or more of my Primary Beneficiaries dies before I die, I direct that any
amount due under the Award Agreement described at the top of this form after my
death:

 

             Be paid to my other named Primary Beneficiaries in proportion to
the allocation given above (ignoring the interest allocated to the deceased
Primary Beneficiary); or

 

             Be distributed among the following Contingent Beneficiaries.

 

   

% to 

               

(Name)

  (Relationship)

Address: 

       

   

% to 

               

(Name)

  (Relationship)

Address: 

       

   

% to 

               

(Name)

  (Relationship)

Address: 

       

   

% to 

               

(Name)

  (Relationship)

Address:

       

 

****

 

9



--------------------------------------------------------------------------------

Elections made on this form will be effective only after this form is received
by W. Joseph Payne and only if it is fully and properly completed and signed.

 

Name: Vtq

 

Soc. Sec. No.: ______________________________________________________________________________________________

 

Date of Birth: ______________________________________________________________________________________________

 

Address: __________________________________________________________________________________________________

 

__________________________________________________________________________________________________________

 

Sign and return this form to W. Joseph Payne at the address given below

 

           

Date

     

Signature

 

Return this signed form to W. Joseph Payne at the following address:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

Received on:                                 

 

By:                                                                      

 

10



--------------------------------------------------------------------------------

ABX, AIR, INC.

2005 LONG-TERM INCENTIVE PLAN

 

INSTRUCTIONS FOR COMPLETING SECTION 83(b) ELECTION FORM

 

You may make a Section 83(b) Election by completing the Section 83(b) Election
Form. To do this:

 

  •   You must make the election by completing the attached form;

 

  •   Within 30 days of the Grant Date, you must send a copy of this form to the
Internal Revenue Service Center at which you normally file your federal income
tax return;

 

  •   You also must send a copy of this form to:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

11



--------------------------------------------------------------------------------

ABX, AIR, INC.

2005 LONG-TERM INCENTIVE PLAN

 

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year, the amount of any income that may be taxable to taxpayer in
connection with taxpayer’s receipt of the property described below:

 

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

NAME OF TAXPAYER:        Vtq

 

ADDRESS:    ________________________

 

                        ________________________

 

                        ________________________

 

IDENTIFICATION NUMBER OF TAXPAYER: ________________________

 

TAXABLE YEAR: Calendar year 2005

 

2. The property with respect to which the election is made is:

 

Vtf shares of the Common Stock of ABX Air, Inc., a Delaware corporation
(“Company”).

 

3. The date on which the property was transferred is: Vtb

 

4. The property is subject to the following restrictions:

 

Forfeiture in favor of the Company upon termination of taxpayer’s employment
before December 31, 2007 for reasons other than death, disability, retirement or
in connection with a change in control.

 

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $                    

 

6. The amount (if any) paid for such property: $00.00

 

The undersigned has submitted a copy of this statement to ABX Air, Inc. The
transferee of such property is the person performing the services in connection
with the transfer of said property.

 

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated: _________________

                

Vtq

 

12